DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 05 November 2021 has been entered in full.  Claims 1, 3, and 13-20 are canceled.  Claims 2 and 4-12 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1-13 under 35 U.S.C. 101 as set forth at pp. 2-3 of the previous Office action (mailed 14 May 2021) is withdrawn in view of the amended and canceled claims (as per the amendment of 05 November 2021).
The rejection of claims 3-20 under 35 U.S.C. 112(b) as set forth at pp. 4-5 of the previous Office action (mailed 14 May 2021) is withdrawn in view of the amended and canceled claims (as per the amendment of 05 November 2021).
The rejection of claim 3 under 35 U.S.C. 112(d) as set forth at p. 5 of the previous Office action (mailed 14 May 2021) is withdrawn in view of the canceled claim (as per the amendment of 05 November 2021).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Qin et al. (US 2013/0091290 A1; published 11 April 2013) for the reasons set forth at pp. 6-7 of the previous Office action (mailed 14 May 2021) and for the reasons discussed below.
Applicant’s arguments (pp. 6-8, remarks received 05 November 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the presently claimed subject matter differs from Qin in at least three features, namely, the amino acid sequence of SEQ IDN NO: 1, being encoded by the polynucleotide of SEQ ID NO: 3, and being PEGylated.  Applicant asserts that Qin’s SEQ ID NO: 1 is natural BMP-2 which has 396 amino acids, and Qin’s SEQ ID NO: 3 was shorter than natural BMP-2 with 108 amino acids but is not encoded by SEQ ID NO: 3 or modified by PEG.  
This has been fully considered but is not found to be persuasive.  First, the instant claims recite the amino acid sequence of SEQ ID NO: 2, not SEQ ID NO: 1.  E. coli, an AUG is added to the beginning of the polynucleotide encoding the polypeptide (para. [0061]). Note that AUG encodes methionine. Thus, the resulting polypeptide would be identical to the amino acid sequence of instant SEQ ID NO: 2. Regarding the polynucleotide encoding the polypeptide, while Qin does not teach a polynucleotide of instant SEQ ID NO: 3, the claims are directed to the encoded polypeptide, and not the encoding polynucleotide.  Essentially, the recitation of the polypeptide being encoded by the polynucleotide of instant SEQ ID NO: 3 is akin to a product-by-process limitation.  A product made by any other process renders a product-by-process claim unpatentable.  The polyppet5ide disclosed by QIN is exactly the same as the claimed polypeptide.  Finally, Qin disclose PEGylation of their polypeptides at least at [0033]-[0036].
Applicant argues that there is a technical difference between the presently claimed subject matter and Qin in that the claimed polypeptide is modified and can be encoded by the new polynucleotide of SEQ ID NO: 3 in vitro.  Applicant explains that SEQ ID NO: 3 was designed for codon optimization, and the polypeptide is modified by PEGylation, pointing to paragraph [0010] of the instant specification.
This has been fully considered but is not found to be persuasive.  Qin teach exactly the same polypeptide as claimed, including PEG modification.  Codon optimization may well affect expression levels; however, such is not a feature relevant to the clamed polypeptide.  
E. coli and all rare codons are removed.  Third, the polynucleotide sequence expressing the modified BMP-2 has good ectopic osteoinductive activity and good renaturation and purification effect.  Applicant urges that the skilled artisan would understand that the activity of a protein is not only effected by the sequence but also by the 3D construction.  Finally, Applicant argues that the amino acid sequence encoded by the polynucleotide of SEQ ID NO: 3 is modified by PEG and its stability was increased by 35-50%, citing paragraph [0016].
This has been fully considered but is not found to be persuasive.  With regard to the first point, the claims are directed to polypeptides, not polynucleotides.  As long as the recited or disclosed polynucleotide encodes the same polypeptide sequence (as is the case here), the prior art fully anticipates the claims.  In this case, Qin discloses the amino acid sequence recited in the claims as well as PEGylation, and thus Qin fully anticipates the claimed polypeptides.  Regarding the second and third points, while the instant application’s polynucleotide and method may result in better yields, the claims are drawn to the polypeptides alone, not compositions having a certain percentage of purity and/or proper folding.  Qin teaches the same polypeptide sequence and further teaches expression in bacterial host cells such as E. coli (e.g., paragraphs [0024] and [0063]-[0064]).  Qin may very well not have been able to achieve the purity or degree of 
For all of these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the an amino acid sequence is modified by PEG.”  The phrase is unclear due to the use of “the an.”  Deleting the “an” is suggested.  It is also suggested that the abbreviation “PEG” be spelled out at its first recitation, followed by the abbreviation in parentheses.  Subsequent references to PEG can be made by abbreviation alone.
Claim 4 recites the limitation "the recombinant human bone morphogenetic protein-2” in part 4).  There is insufficient antecedent basis for this limitation in the claim, which DNA sequence is being referenced.
Furthermore, claim 4 part 3) recites “an expression product of the target amino acid sequence of SEQ ID NO: 2.”  This makes no sense, since the amino acid sequence is the expression product.  The amino acid sequence cannot create an expression product.  The following is suggested for claim 4:
“The polypeptide according to claim 2, wherein the polypeptide that consists of the amino acid sequence of SEQ ID NO: 2 is prepared according to the following method steps:
1) providing a DNA sequence encoding a polypeptide consisting of the amino acid sequence of SEQ ID NO: 2;
2) constructing an expression vector with the DNA sequence and transforming E. coli host cells with the vector;
3) screening the transformed E. coli host cells for positive clones, culturing the positive clones, and inducing expression of the polypeptide consisting of the amino acid sequence of SEQ ID NO: 2; and
4) renaturing an purifying the polypeptide;
wherein the DNA sequence is SEQ ID NO: 3.”

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
05 January 2022